        Case 1:20-cv-00596-MHC Document 37 Filed 09/15/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ABBY MARTIN,                                   )
                                               )
       Plaintiff,                              )
                                               )     CIVIL ACTION NO.
v.                                             )     1:20-cv-00596-MHC
                                               )
STEVE WRIGLEY, Chancellor for the              )
Board of Regents of the University System )
of Georgia, in his official capacity, and      )
KYLE MARRERO, President of Georgia )
Southern University, in his official capacity, )
BONNIE OVERSTREET, Conference                  )
Services Manager for Georgia Southern          )
University, in her individual capacity;        )
MICHEL BLITCH, Conference Services             )
Coordinator for Georgia Southern               )
University, in her individual capacity;        )
SANDRA LENSCH, Conference Services )
Specialist for Georgia Southern University, )
in her individual capacity.                    )
                                               )
       Defendants.                             )
____________________________________)

                  DEFENDANTS’ MOTION TO DISMISS
               PLAINTIFF’S FIRST AMENDED COMPLAINT

      Defendants, through counsel, and pursuant to FED. R. CIV. P. 12(b),

respectfully file this motion to dismiss based on failure to state a claim and

qualified immunity, as set forth in the accompanying brief.




                                         -1-
        Case 1:20-cv-00596-MHC Document 37 Filed 09/15/20 Page 2 of 3




      WHEREFORE, Defendants request that the Court grant this motion and

dismiss the amended complaint and all claims asserted against them in this action.

                         Respectfully submitted,

                         CHRISTOPHER M. CARR 112505
                         Attorney General

                         KATHLEEN M. PACIOUS 558555
                         Deputy Attorney General

                         ROGER A. CHALMERS            118720
                         Senior Assistant Attorney General

                         /s/Deborah Nolan Gore
                         DEBORAH NOLAN GORE              437340
                         Assistant Attorney General

PLEASE ADDRESS ALL
COMMUNICATIONS TO:
Deborah Nolan Gore
State Law Department
40 Capitol Square SW
Atlanta, GA 30334
Tel: (404) 463-8850
Fax: (404) 651-5304
Email: dgore@law.ga.gov




                                       -2-
        Case 1:20-cv-00596-MHC Document 37 Filed 09/15/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing DEFENDANTS’

MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT with

the Clerk of Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record in this case.

      This 15th day of September, 2020.

                                    /s/ Deborah Nolan Gore
                                    DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 463-8850
Facsimile: (404) 651-6920
dgore@law.ga.gov




                                          -3-
